UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4775


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JUSTO MANUEL GONZALEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:14-cr-00059-RLV-DCK-1)


Submitted:   October 14, 2016             Decided:   October 19, 2016


Before DUNCAN, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant. Jill
Westmoreland Rose, United States Attorney, Anthony J. Enright,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Justo     Manuel        Gonzalez     pled      guilty       to      conspiracy      to

distribute and possess with intent to distribute cocaine and

methamphetamine,         in     violation       of     21     U.S.C.       §§ 841(a)(1),

(b)(1)(A), 846 (2012).           The district court sentenced Gonzalez to

210 months’ imprisonment, and he now appeals, raising a single

claim of ineffective assistance of counsel.

      Gonzalez’s claim of ineffective assistance of counsel is

only cognizable on direct appeal if it conclusively appears on

the   record    that   counsel      was    ineffective.             United      States   v.

Galloway, 749 F.3d 238, 241 (4th Cir. 2014).                           To succeed on a

claim of ineffective assistance of counsel, Gonzalez must show

that:   (1)    “counsel’s       representation         fell       below    an    objective

standard of reasonableness”; and (2) “the deficient performance

prejudiced the defense.”             Strickland v. Washington, 466 U.S.
668, 687-88 (1984).           The record before us does not conclusively

establish      ineffective       assistance       of   counsel.            Consequently,

Gonzalez’s claim is not cognizable on direct appeal and should

be raised, if at all, in a 28 U.S.C. § 2255 (2012) motion.

      We therefore affirm the judgment of the district court.                            We

dispense      with    oral     argument     because         the     facts       and   legal

contentions     are    adequately        presented     in     the      materials      before

this court and argument would not aid the decisional process.

                                                                                  AFFIRMED

                                            2